Citation Nr: 1827535	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bronchiolitis obliterans with exercise induced asthma prior to October 1, 2013.

2.  Entitlement to an evaluation in excess of 60 percent for bronchiolitis obliterans with exercise induced asthma on or after October 1, 2013.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Counsel
INTRODUCTION

The Veteran served on active duty from February 1999 to April 2005.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has listed the service-connected respiratory disability from exercised induced asthma to bronchiolitis obliterans with exercise induced asthma as it was recharacterized by the RO. See March 2014 rating decision and codesheet.

The Veteran requested a hearing before the Board in his June 2012 substantive appeal; however, he cancelled his request through written statements submitted by his representative in June 2013, June 2014, and February 2016.  See also March 2018 90-day letter response (confirming Veteran does not want a hearing).  Thus, his hearing request is considered withdrawn.

In a December 2014 decision, the Board remanded the remaining claim on appeal for further development; the Board had also addressed other claims that had been on appeal.  While the case was in remand status, the RO increased the evaluation for the respiratory disability to 60 percent, effective from April 9, 2014.  See December 2015 rating decision.  In a May 2017 decision, the Board granted a 60 percent evaluation for the respiratory disability effective from October 1, 2013, to April 8, 2014 (effectuated in an August 2017 rating decision) and otherwise denied the claim.  The Board also addressed other claims that had been on appeal and determined that the Veteran had withdrawn his claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran has not raised the issue of TDIU since that time.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2018, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties and remanded the above claim to the Board.
This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The parties agreed in the Joint Motion that the Board's finding that VA's duty to assist had been satisfied with regard to providing an adequate VA examination was lacking sufficient reasons and bases, inasmuch as the Board did not address whether the inaccurate pulmonary function test (PFT) results rendered the most recent April 2015 VA examination inadequate.

In a March 2018 written response to the Board's 90-day letter, the Veteran's representative indicated that the Board should have determined that the inaccurate PFT results, combined with the lack of discussion of the other criteria for an increased evaluation, rendered the April 2015 VA examination inadequate.

Based on the foregoing, and on review of the April 2015 VA examination report and the December 2015 VA addendum opinion, the Board finds that an additional VA examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bronchiolitis obliterans with exercise induced asthma.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bronchiolitis obliterans with exercise induced asthma.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include pulmonary function testing.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected respiratory disability under the rating criteria.  In so doing, the examiner should address:

(1) the necessary findings for both of the Veteran's service-connected respiratory disorders - bronchiolitis obliterans and exercise induced asthma;

(2) which respiratory disorder is predominantly responsible for the limitation in pulmonary function, if any limitation is present;

(3) whether the PFT results obtained during the examination accurately reflect the Veteran's pulmonary function (see also, e.g., June 2013 Dr. R.M. letter and April 2015 VA examination report indicating PFT results do not accurately reflect the Veteran's pulmonary function) - and if not, why this is the case;

(4) whether the Veteran has had any asthma attacks with episodes of respiratory failure; 

(5) any medications (type and frequency of use) that the Veteran takes for his respiratory disorders, including whether the medication would be considered a systemic (oral or parenteral) high dose corticosteroid or immuno-suppressive medication (see also, e.g., March 2014 Veteran written statement of history of symptoms and medications; May 2017 Board decision, p. 8-13 and 19-20, history of medication use and symptoms); and

(6) any other medically significant findings otherwise observed in the record that would assist in determining the severity and manifestations of the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




